Title: Editorial Note: Tench Coxe Seeks Office as Comptroller of the Treasury
From: 
To: 


    Tench Coxe Seeks Office as Comptroller of the TreasuryEditorial Note
    Mr. Jefferson … came here probably with a too partial idea of his own powers, and with the expectation of a greater share in the direction of our councils than he has in reality enjoyed. I am not sure that he had not peculiarly marked out for himself the department of the Finances.
—Alexander Hamilton to Edward Carrington, 26 May 1792
So that if the question be By whose fault is it that Colo. Hamilton and myself have not drawn together? the answer will depend on that to two other questions; Whose principles of administration best justify, by their purity, conscientious adherence? and Which of us has, notwithstanding, stepped farthest into the controul of the department of the other?
—Thomas Jefferson to George Washington, 9 September 1792
In his pioneering work The Federalists, Leonard D. White, an able scholar in the field of administrative history, agreed with both friendly and hostile critics of Hamilton that the Secretary of the Treasury went far beyond the limits of his own department in seeking to give effect to his policies. “Hamilton’s active intervention in the field of foreign affairs,” he wrote, “set off an administrative feud that was to dominate the scene from 1791 to 1793.” The breach between the two Cabinet officers arose from profound differences over principles of administration, but White saw its origins in a mutual disregard of lines of departmental jurisdiction. He charged the Secretary of State with taking the  initiative in the spring of 1791 and continuing in a series of assaults by which Jefferson sought to place Tench Coxe in the Treasury or even to break up the Department itself. “So far as has been ascertained,” White wrote, “Jefferson’s first move against Hamilton occurred on April 17, 1791. … [He] took a bold step in undertaking, without consultation with Hamilton, to forward the appointment of Coxe to the second position of the Treasury Department. He apparently was assured of Coxe’s personal loyalty at this early date, although the tie was not generally known until later. Jefferson, however, exposed himself to an almost certain rebuff from the President, whose decision would naturally be governed primarily by the advice of the head of the department concerned. Jefferson also laid bare to Hamilton his intrigue to place his own man in the center of Hamilton’s department—a challenge which the Secretary of the Treasury was not likely to overlook.”
This interpretation of Coxe’s desire to be appointed Comptroller of the Treasury has been advanced in one form or another from 1791 to the present. Since White gave the legend his formidable sanction in 1948, it has not been challenged and the facts concerning the episode have not been sufficiently ascertained. Not surprisingly, it was the Secretary of the Treasury himself who first pointed the finger of suspicion at Jefferson as seeking to infiltrate his department. All of the evidence indicates that the traditional view is unwarranted and that the role played by Hamilton calls for further scrutiny.
I
On Saturday, the 16th day of April 1791, Andrew Brown’s Federal Gazette carried the following brief announcement: “Died, this morning, Nicholas Eveleigh, Esq. Comptroller of the Treasury of the United States.” Eveleigh, born in Charleston about 1748, spent almost half of his life in England, where he was educated. Returning to America in 1774, he became an officer of the 2d South Carolina regiment and in 1781 and 1782 served as a delegate to Congress. In 1789 he was appointed Comptroller of the Treasury, but when he arrived in New York in November to take office, he was so indisposed as to be of no assistance to the Secretary of the Treasury. For some months before his death he had been unable to perform the duties of his office, and in the last few weeks “every prospect of his recovery … vanished.”
This not unexpected event created the first vacancy in a key office in the executive branch since the inception of the new government. The Comptroller, as watchdog of the Treasury, had responsibility for reviewing the Auditor’s settlement of accounts and claims, for supervising loan officers and collectors of customs, for prosecuting delinquent collectors and debtors, for making certain that funds were expended in accordance with law, and, as Tench Coxe expressed it, for undertaking “preparatory political investigations.” Important as the office was, Eveleigh’s death produced only a vacancy, not a crisis. More than a month earlier the Secretary of the Treasury had given notice that some of the functions of the office were being performed by Eveleigh’s chief clerk  under his own supervision. As in Eveleigh’s previous illness, Hamilton himself no doubt took on other duties of the Comptroller’s office, probably with the aid of the Assistant Secretary and the Auditor. With the President absent on his southern tour, there could have been no discussions with him about potential candidates for the vacancy. In fact, no appointment was made until Congress met more than six months later. Yet the scramble over the appointment of a successor began even before the death of the incumbent.
Hamilton was the first to act. This is understandable, since as Secretary of the Treasury he was naturally concerned to see the second office in his department occupied by a competent, trustworthy, and compatible colleague. But beyond this there were practical political considerations of long standing which limited his choice. When the Treasury was being organized in 1789, Jeremiah Wadsworth, representative from Connecticut and a loyal supporter of Hamilton’s policies, urged Oliver Wolcott, Jr. to offer himself as a candidate for some office in that department, assuring him of the unanimous support of himself and others of the Connecticut delegation in Congress. With such impressive sponsorship, Wolcott drafted a formal application to the President and transmitted it to Wadsworth. In so doing, he made it clear that he did not wish an office of a routine and burdensome nature which could only win him “the reputation of an honest, plodding fellow of little genius or ability.” Since he had applied to the President, he recognized the impropriety of refusing any appointment, but he hoped Wadsworth would arrange matters so that no offer would be tendered unless it could be accepted “with some prospect of reputation.” Though he was only twenty-nine, Wolcott already had a reputation to sustain. He had served with Oliver Ellsworth as a commissioner to settle Connecticut’s accounts with the United States, had been appointed Comptroller of state accounts, and had reorganized the finances of Connecticut so effectively  as to win the approval of the legislature. His financial experience and other qualifications gave him undeniably stronger claims than those of Eveleigh. Wadsworth, Ellsworth, and others in the Connecticut delegation strongly supported his desire to be Comptroller. But, despite their considerable influence with the administration, Eveleigh was nominated as Comptroller and Wolcott as Auditor.
When Senator Ellsworth informed Wolcott of this, he expressed an opinion that others of the Connecticut delegation shared: “your merit would have justified your standing higher in the list, but you are young enough to rise, and I believe you ought to accept the appointment.” Wadsworth, equally disappointed, also urged acceptance. “I did not like this,” he informed Wolcott, “as it was my wish and hope you would have been comptroller.” Wolcott’s response was polite but firm: “The office of Auditor will not answer the appointment which I had contemplated as proper for me. I must therefore decline it, though my objections do not arise from the salary, but from its dependence on another office, and from the nature of the service to be performed.” In responding to Wolcott, Wadsworth said that he would keep the refusal to himself and let the appointment go forward. “Mr. Trumbull and myself both gave our opinions before, that you would not accept,” he added, “wishing you, as Col. Hamilton wished, to be comptroller.” Whether he learned of Wolcott’s refusal from Wadsworth or some other, Alexander Hamilton himself urged Wolcott’s acceptance. “Your friends having expressed a doubt of your acceptance,” Hamilton wrote Wolcott on the day after his appointment was confirmed, “I cannot forbear saying, that I shall be happy to find the doubt has been ill founded; as from the character I have received of you, I am persuaded you will be an acquisition to the department.” Even this powerful appeal did not bring forth an immediate acceptance. Wolcott replied that he was on his way to New York and would immediately wait on Hamilton “for the purpose of acquiring such information relative to the duties of the office as will enable me to come to a decision whether I shall accept or decline the appointment.” What took place at their interview is unknown. But Wolcott found Hamilton “a very amiable, plain man” whose character indicated that his fiscal measures would be prudent, sensible, and firm. He supposed the prospect of promotion might be remote, but on the advice of his friends in Congress he decided to accept the post he had first refused. From that time forward he became a close friend, loyal supporter, and able subordinate of the Secretary of the Treasury. Having Eveleigh as his superior did not make more bearable the office that he had never wanted. But by accepting it and by  performing its arduous duties with distinction, Wolcott had no need in 1791 to apply for the post he had coveted since 1789. Nor, when it became vacant, could Wadsworth, Ellsworth, and Hamilton forget the arguments they had used to persuade him to accept the lesser office. The most persuasive of these was undoubtedly the promise of future advancement when the opportunity presented itself. The opportunity came with Eveleigh’s death, and both Hamilton and Wadsworth recognized their commitment to Wolcott.
II
Four days before Eveleigh’s death, when everyone knew the office of Comptroller would soon be vacant, Hamilton wrote the following cryptic note to Wadsworth: “I am sorry to learn that a certain heresy makes a progress. But there must be a portion of nonsense in human affairs-I bear in mind my promise to you.” The allusion to heresy may or may not refer to Tench Coxe’s ambition to be Comptroller and Hamilton’s promise may or may not have referred to his commitment to Wolcott. Under the circumstances, the supposition has plausibility. But the fact is that in a conversation with Washington about a month before Eveleigh died, Hamilton urged that Wolcott be appointed to the anticipated vacancy. What Washington said in response is not known, but Wolcott’s performance in office had confirmed his opinion of the man as an able official, respected alike for his ability, industry, and integrity. Given Hamilton’s recommendation and Wolcott’s record, the choice appeared both logical and certain. James McHenry, a friend of Hamilton who concerned himself with matters of patronage, was not the only one who assumed that Wolcott would be made Comptroller. Yet for some reason the Secretary of the Treasury, not content to let the matter rest on his original recommendation, immediately took steps to reinforce it. He did this in a manner so unusual as to indicate a feeling of genuine anxiety lest the office be given to someone else.
On the day following Eveleigh’s death, Hamilton dispatched two letters to the President, the first being only a brief official communication announcing the “loss … of a good officer and an honorable and able man.” The second was a long private letter reminding Washington of their prior conversation on the subject, extolling Wolcott as an official whose distinguished record as Auditor proved that he had “all the requisites which could be desired; moderation  with firmness, liberality with exactness, indefatigable industry with an accurate and sound discernment a thorough knowlege of business and a remarkable spirit of order and arrangement.” Indeed, Hamilton declared, the Auditor possessed to such an eminent degree “all the qualifications desireable in a Comptroller of the Treasury that it is scarcely possible to find a man in the United States more competent to the duties of that station than himself, few who would be equally so. It may be truly said of him that he is a man of rare merit.” To one who respected the judgment of the Secretary of the Treasury as much as Washington did and who shared these views of Wolcott’s qualifications, this might have seemed a fully adequate testimonial. Hamilton knew as well as other members of the Cabinet that the President preferred testimonials about candidates for office to be brief and to the point. Yet this was only the beginning. To his own encomiums he added the opinion that Wolcott was known to be regarded in the same light by members of Congress from different parts of the country. He argued, with reason, that promotion to a higher office within the department was consonant with justice while unrewarded talents would breed discouragement. Then, possibly as an afterthought, he added in the margin of the draft of his letter that Wolcott, as a man of nice sensibility who was conscious of his own merits, might resign if another were appointed Comptroller. In that case, he declared, “the Derangement of the department would truly be distressing to the public service.” The blunt admonition suggests that Hamilton and Wolcott had discussed the vacancy and that, as in 1789, the latter had made his intentions known.
Nor was this all. Hamilton, like others in the administration, was well aware that a fundamental principle governing Washington’s distribution of patronage was that it should be done with due regard to the claims of the various sections of the nation. Eveleigh was a Carolinian; Wolcott from Connecticut. Anticipating the difficulty, Hamilton pointed out that if Wolcott were promoted, the President might direct his inquiries in the South “on the principle of distribution” for the resultant vacancy in the office of Auditor. The principle thus accommodated, he addressed himself to what must have seemed an even more formidable obstacle. “In suggesting thus particularly the reasons which in my mind operate in favor of Mr. Woolcott,” he wrote, “I am influenced by information that other characters will be brought to your view by weighty advocates, and as I think it more than possible that Mr. Woolcott may not be mentioned to you by any other person than myself, I feel it a duty arising out of my situation in the department to bear my full and explicit testimony to his worth; confident that he will justify by every kind of substantial merit any mark of your approbation, which he may receive.”
The first observation to be made about this remarkable statement concerns Hamilton’s supposition that no one save himself would advocate Wolcott’s appointment. Two others who did were close friends and supporters of the Secretary of the Treasury, Henry Knox in the Cabinet and Robert Morris in the Senate. On the same day that Hamilton dispatched his lengthy testimonial to the President, Henry Knox also addressed a private letter to Washington  for the same purpose, employing the same arguments and indeed similar phraseology. “Mr. Eveleigh the Comptroller of the Treasury died yesterday,” Knox began. “There will be a number of candidates for his office, who will urge their several pretensions with some specious, and perhaps some weighty arguments.—Having been taught by your goodness to address myself to you unreservedly, and knowing your desire to learn through different mediums, existing opinions relative to candidates, I take the liberty of transmitting you mine on this occasion.—From the view I have taken of the subject, it seems to me, that more personal political and official considerations unite in favour of Mr. Wolcott … than in any other person within my knowledge.—He is in the exercise of habits necessary to the investigations of public accounts, and eminently possesses the talents to form proper judgements of the cases which may be in his department.” Knox then restated and elaborated Hamilton’s point about the geographical distribution of offices. “Should he not be appointed,” he warned, “the State of Connecticut may think itself neglected, as some of its citizens are of opinion that it has not its proportion of the great offices of Government… . The general principle which you have been pleased justly to adopt of distributing offices according to the divisions of eastern middle and southern states may have its operation in this case, as a character from a southern state may be found for the Auditor’s Office.” Knox not only echoed Hamilton’s argument about promotion within the department; he also revealed that he knew what his colleague’s preference was: “… there appears to be a propriety and fitness, in advancing persons of integrity and highly approved conduct from a lower to a higher grade. And I beg leave to observe that this appointment would be most acceptable to the Secretary of the Treasury, a circumstance of great importance in the harmonious conducting of the business of the treasury.” Three days later Robert Morris added his influential testimony. His letter has not been found, but there can be no doubt that he stood with Hamilton and Knox in urging Wolcott’s appointment. It is scarcely to be credited that such close associates of Hamilton as Knox and Morris would have urged Wolcott’s appointment if they had not known that this would meet with the approval of the Secretary of the Treasury. Indeed Knox had declared this to be the case. In consequence, Hamilton’s statement to Washington that he thought he might be the only one to recommend Wolcott must be regarded with some doubt. Under the circumstances it seems plausible to assume that the effort was concerted and that it arose from a more than ordinary concern.
All were aware that there would be various applicants for the post of Comptroller. Along with common gossip, Hamilton’s circular announcing Eveleigh’s inability to discharge his duties had signalled the approaching vacancy and aroused the expectations of potential candidates. One such was Christopher Richmond, Auditor General of Maryland, who journeyed to Philadelphia armed with testimonials from such a friend of the President as Governor Thomas Johnson soliciting appointment “when any Office becomes vacant.” Peter V.  B. Livingston recommended his friend John Kean for the post. James McHenry advanced the name of John H. Purviance. Washington’s neighbor, Uriah Forrest, told the President that he thought Eveleigh’s death opened up a vacancy for which he deemed himself best fitted. Timothy Pickering, arriving in Philadelphia to receive instructions for the forthcoming treaty with the Six Nations, also told the President that if there were any place in the Treasury he felt competent to fill it was that of the Comptroller. He knew that there were other applicants, perhaps having learned this from Hamilton or Knox, with whom he was then in close consultation. Pickering was so urgent as to send his application in triplicate, but he asked no testimonials. “To you alone … I make my suit,” he wrote the President, “without asking the patronage or recommendation of any man. Such aid cannot be necessary, nor proper, nor decent: for no patronage, no recommendation could make you better acquainted with my character: and that is the only ground on which a recommendation could pertinently be offered.”
Pickering was the most formidable of these candidates, but, asking no testimonials, he could not have been the one Hamilton had in mind when he wrote to Washington about applicants who would be supported by “weighty advocates.” The one applicant he obviously had in mind was, like Wolcott, a member of his own department—Assistant Secretary of the Treasury Tench Coxe, who at this moment was proving himself a most useful coadjutor in the preparation of Hamilton’s Report on Manufactures and in promoting the Society for Establishing Useful Manufactures, which Hamilton had so much at heart. The Secretary of the Treasury was thus confronted by two of his able subordinates who desired to fill the vacancy, both well qualified but with quite different pretensions. Already committed to Wolcott, he may have regarded their rivalry as less of a dilemma than as an opportunity to be exploited against his own rival in the Cabinet, as ultimately he did.
III
It was on the very day of Eveleigh’s death that Hamilton discussed with Coxe the vacancy that had just occurred and the latter made known his desire to fill it. Each left an account of the conversation which contradicts the other in essential points. That of Hamilton seems the more contrived, first because the context of his account was his long letter to Washington recommending Wolcott, and second because, on its face, his report of the interview reveals obvious incongruities. To this may be added a peculiarity in the drafting of the letter itself which indicates that, contrary to the impression he sought to convey to the President, Hamilton wrote in consultation with someone else.

“There is another circumstance which I ought not to conclude without mentioning to you,” Hamilton remarked near the end of his letter. “Mr. Coxe has signified to me his wish to be considered for the Office of Comptroller. On this point I have answered him and very sincerely to this effect ‘I am well convinced that the office under your direction would be in perfectly good hands. On the score of qualification my preference would not incline to any other man and you have every reason to believe that on personal accounts none would be more agreeable to me. But I am equally well satisfied on the other hand that no man ought to be preferred to Mr. Woolcott on the score of qualification for the office, and this being the case, I am of opinion that the relation which his present station bears to that in question gives him pretensions superior to any other person.’ He then asked me whether it would be disagreeable to me to make his wish known to you. To this my answer was in substance that I could have no possible objection to his doing it and that I would even do it myself”—at which point the draft ended in mid-page, Hamilton drew a looping line to the bottom, and the sentence was concluded on a new page and in another hand—“but that I apprised him it should be done in such a manner as would make it clearly understood to you that all circumstances considered I thought that Mr. Woolcott had a decidedly preferable claim.” Hamilton’s unidentified collaborator—the handwriting is not that of Morris, Knox, Wadsworth, Ellsworth, Huntington, or others who could have had an interest in promoting Wolcott’s candidacy—then concluded the letter with assurances that the recommendation was grounded in an honest zeal for the public good and a firm conviction that the department and the government would be best served by making Wolcott Comptroller.
Hamilton was as good as his word. But in making Coxe’s desire known to the President as promised, he did so in a letter whose urgent advocacy of Wolcott’s claims nullified the assurances he said he had given Coxe. Nor was this all. In the concluding part of his draft he quoted himself as saying to Coxe that on the score of qualification no one stood higher in his estimation than he. Then, in the next sentence, in precisely the same terminology and according to the same criterion, he ranked Wolcott first. Perhaps haste caused Hamilton to overlook the inconsistency. More likely the lapse resulted from a revision in the draft. As Hamilton phrased the passage originally, he accorded Coxe superiority “on the score of ability and integrity” and then altered the phrase to read “on the score of qualification,” the identical terms on which he based the superior claim of Wolcott. This inconsistency may have prompted Hamilton’s unidentified collaborator to complete the account of the conversation by saying that Coxe’s wishes would be made known to the President in such a way as to indicate Hamilton’s decided preference for Wolcott. The addition was scarcely necessary, for the whole thrust of Hamilton’s letter to Washington was to make it abundantly clear what his preference was. But, as words attributed to Hamilton by another, the real effect of the unnecessary elucidation was to cast doubt on the reliability of Hamilton’s report of the conversation. Coxe’s account of what took place between him and his superior on the day Eveleigh died raises still further questions about Hamilton’s version. But on one point both were agreed—that Coxe had revealed his desire for the appointment and that Hamilton had interposed no objection to his informing the President of the fact.

Coxe immediately drafted his letter of application. But instead of sending it directly to the President as Pickering and others had done, he enclosed it in a letter to Jefferson, placing upon him the responsibility of deciding whether to forward it. In doing so he explained that it had been his intention to make his desire known to one “of the best and wisest members of the Administration” at as early a moment as decorum permitted. Within a few hours of Eveleigh’s death that moment assuredly had not arrived. But Coxe justified his haste by saying that the Secretary of the Treasury had that afternoon led him into a free conversation on the subject. According to Coxe, Hamilton not only initiated the subject but also volunteered the information that he was restrained from recommending any other than Wolcott because of circumstances connected with his appointment as Auditor. Hamilton was also quoted as saying that he considered Coxe as well qualified for the vacancy as any other and that he would by no means advise him not to apply for the office. This version of the conversation, which places responsibility upon the Secretary of the Treasury for opening the discussion, justified Coxe in drawing the inference that if Hamilton had not been restrained by his prior commitment, he would have been gratified by Coxe’s appointment. It also suggests that Coxe, grasping at the opening, inquired whether his application for the office would be disagreeable to his superior. The fact that the inquiry was made is confirmed by Hamilton’s own version of the interview. What is conspicuously lacking in Coxe’s account is the assurance Hamilton said he gave that he himself would make Coxe’s wishes known to the President. If Hamilton had actually given such assurances, it seems highly unlikely that Coxe would have refrained from mentioning the fact in his letter to Jefferson.
The principal question raised by these two divergent accounts is not whether Hamilton initiated the subject, though there seems no reason to doubt Coxe’s assertion that he did. It is rather a question of the motives that prompted him to adopt an equivocal role in the matter. Having already anticipated the vacancy a month earlier by recommending Wolcott, Hamilton by a simple statement to this effect could surely have deterred Coxe from becoming a rival for the post against the declared preference of his superior. Why, instead, did Hamilton present his own situation as limited by circumstances and make complimentary allusions which, even by his own account, could not have failed to encourage Coxe to apply for the vacancy? Knowing this, did he intimate or even suggest that Coxe might be sponsored by those “weighty advocates” to whom he referred in his letter to Washington? Knowing also that Coxe had been friendly with the Secretary of State and useful to him in supplying information, did he mention Jefferson as one whose support might be obtained? The answers to such questions must remain in the realm of conjecture. But Hamilton’s equivocation in the coversation with Coxe, his subsequent accusations, and Jefferson’s carefully considered method of dealing with the problem suggest a plausible explanation.
IV
Hamilton unquestionably knew that Coxe’s application had been forwarded to the Secretary of State and by him to the President. The fact is proved by  his subsequent accusation. In view of this, together with Jefferson’s immediate response containing a characteristic but perhaps imprudent expression of politeness wishing him success, it seems very likely that Coxe promptly informed Hamilton of the fact, perhaps even by showing him Jefferson’s brief note. If so, such news coming on the 17th could have prompted Hamilton, Knox, and Morris to undertake what can most plausibly be described as an urgent and concerted effort to offset the effect of the supposed testimonial of the Secretary of State. Jefferson’s mere allusion to the fact that he did not think it necessary to consult Madison as Coxe had suggested would have been enough to prompt fears of those “weighty advocates” of the claims of the Assistant Secretary of the Treasury.
What Hamilton and his supporters did not know, first of all, was that Jefferson did in fact inform Madison of Coxe’s application, despite his assurance to Coxe that he felt no need to consult him on the question. His manner of doing this could scarcely have been a casual passing of information or discussion of the distribution of patronage in another department. As later developments indicate, Jefferson’s disclosure to his most intimate collaborator must have arisen from growing suspicions concerning actions originating with the Secretary of the Treasury. For the important fact that he did not reveal to Coxe, and one that certainly could not have been known to Hamilton, was the manner in which he communicated Coxe’s letter to the President. Coxe had asked not to be informed whether Jefferson had chosen to submit it to Washington with his opinion or to commit it to the flames. Jefferson disregarded the request and declined to accept its implication that transmission of the letter meant support of the applicant: he merely reported that he had sent it forward. More important, he kept silent about the significant use he made of Coxe’s letter to himself. What he did was to tear off the first leaf of that letter and enclose it with Coxe’s application in his own letter to the President. That communication was concerned with important matters of policy, and at its close Jefferson almost casually remarked: “Colo. Eveleigh died yesterday. Supposing it possible you might desire to appoint his successor as soon as you could decide on one, I inclose you a blank commission, which when you shall be pleased to fill up and sign, can be returned for the seal and countersignature. I inclose you a letter from Mr. Coxe to yourself on the subject of this appointment, and so much of one to me as related to the same, having torn off a leaf of compliment to lighten and lessen my enclosures to you. Should distributive justice give preference to a successor of the same state with the deceased, I take the liberty of suggesting to you Mr. Hayward of S. C. whom I think you told me you did not know, and of whom you are now on the spot of inquiry.” That was all.
Jefferson not only had not become an advocate of Coxe’s appointment: he had instead suggested another candidate on the basis of Washington’s well-known principle of geographical distribution of patronage. In fact, he deliberately refrained from making even an indirect comment on the merit of Coxe’s application by transmitting along with it the first part of the letter from Coxe  to himself. In doing so he gave the President the erroneous impression that he had only “torn off a leaf of compliment to lighten and lessen” the enclosures. The part he retained—actually two leaves—did contain adulatory remarks, but it also embraced much else. In particular it included Coxe’s request that Jefferson consult Madison and then decide whether he should transmit the application “with your opinion on the subject; or … commit it to the fire.” For Jefferson to have included this portion of the letter would have justified the inference that, by the mere act of transmittal, he lent his support to the applicant. It is understandable that he should have wished to avoid giving Washington such an impression. But why indeed should he have disclosed any part of that letter to the President? This Coxe surely would not have expected or desired. Jefferson must have taken this unusual liberty with a private communication because, first of all, it clearly exculpated himself from any involvement with the rival candidacies of two officers in another department. Also, this leaf torn from Coxe’s letter to himself clearly revealed the equivocal role played by Hamilton. Whether or not Jefferson accepted at face value Coxe’s account of Hamilton’s being restrained by circumstances from supporting any other than Wolcott, he surely understood that the mere transmittal of Coxe’s application without such information would have placed him in the ambiguous position of opposing the declared candidate of the Secretary of the Treasury. Thus this leaf transmitted from Coxe’s letter accomplished the double purpose of placing responsibility for Coxe’s candidacy upon the Secretary of the Treasury and of keeping himself scrupulously clear of involvement. This unusual action placed before the President two contradictory accounts of the episode. Characteristically, Washington passed over both in silence when he accepted the recommendation of the Secretary of the Treasury.

Thus, far from engaging in “intrigue to place his own man in the center of Hamilton’s department,” Jefferson remained as aloof as possible from the contest. He had no need to do otherwise. Even if he had wished to engage in an intrigue of the sort, such an effort would have been wholly unnecessary. Coxe was already in the Treasury, he had for some time been supplying Jefferson with useful statistics, and at this moment he was engaged in writing his criticism of Lord Sheffield’s Observations in which Jefferson’s influence was apparent. Theirs was not the close collaboration it has been represented to be, but Coxe could not have been more useful to Jefferson whether as Comptroller or Assistant Secretary. Yet, possibly because of this relationship and because of his anxiety about Jefferson’s proposed navigation bill, Hamilton himself, even after learning that Wolcott would be appointed, initiated the baseless charge that Jefferson had attempted to infiltrate his department. Late in July Henry Lee heard gossip to this effect in New York and reported it to Madison. “Would you believe,” Madison wrote Jefferson, “that this … has got into circulation in the shape of an attempt in you and myself to intermeddle with the Treasury department, to frustrate the known wishes of the head of it, and to keep back the lineal successor, from a Southern antipathy to his Eastern descent!”
Madison touched upon the rumor in conversation with Hamilton and thought he had convinced him that Jefferson’s agency, with which he associated himself, “was the effect of complaisance rather than of solicitude for or against the candidates—and particularly that it was impossible from the very nature of the case, it would have involved the idea of thwarting his purposes in his own department.” He added that this was not the only instance of “the most uncandid and unfounded things of a like tendency having been thrown into circulation.” A week later Madison declared to Jefferson that he thought it “a little singular … that so serious a face should have been put on it by —— [Hamilton] who ought to have known the circumstances which explained the nature of the interference complained of.” Madison seemed willing to accept Hamilton’s assertion that another candidate whom he could not properly name had been “the channel thro’ which he had received his wrong impressions.” Jefferson, less credulous, placed the origin of the unfounded rumor where it belonged. “Nobody could know of T. C.’s application but himself, H[amilton] you and myself. Which of the four was most likely to give it out at all, and especially in such a form? Which of the four would feel an inclination to excite an opinion that you and myself were hostile to every thing not Southern?”

The rhetorical questions answered themselves. The inescapable conclusion is that Hamilton not only played an equivocal role by permitting if not prompting Coxe to become the rival of his own candidate: he also exploited the incident in a deliberate distortion of the facts in a manner calculated to discredit Jefferson. That he should have resorted to such tactics in the spring of 1791 may be taken as a measure of the concern he felt over the growing influence of the Secretary of State. Ironically, within less than a fortnight, Jefferson’s unintended public allusion to political heresies in his commendation of Paine’s Rights of Man did more to diminish his influence with the President than anything Hamilton could have contrived. Within another three months, when Tench Coxe sought the office of Postmaster General and asked Hamilton’s counsel, the candidate appealed for support not to the Secretary of State but to the Secretary of War. “I am authorized by [the Secretary of the Treasury] to say in confidence to you,” Coxe wrote to Henry Knox, “that tho he feels a wish that he may not bring forward the name of a person so nearly connected with him, he will give me his entire support.” This time there was no charge that the head of one department sought by intrigue to invade that of another.
